DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 7/27/2022, in which claims 1 – 4, 7, 11,  15 – 18, 21, 23, 27 – 30, 33, 39 – 42, 44 – 46, and 48 was amended, claims 12, 14, 24, 26, 36 – 38, and 43 was canceled, and claims 1 – 4, 7, 11,  15 – 18, 21, 23, 27 – 30, 33, 39 – 42, 44 – 46, and 48 was presented for further examination.
3.	Claims 1 – 4, 7, 11,  15 – 18, 21, 23, 27 – 30, 33, 39 – 42, 44 – 46, and 48 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/27/2022 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1 – 4, 7, 11,  15 – 18, 21, 23, 27 – 30, 33, 39 – 42, 44 – 46, and 48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Remarks
6.1	As per amended claim 1, applicant argues in substance in pages 13 - 14 that Dodge (US 2007/0005874 A1), Chen (US 2002/0169923 A1), Lee et al (US 2010/0125697 A1), and Beckmann et al (US 2011/0107053 A1) does not disclose interface a core to a plurality of file system modules ,the core providing common functionality utilized by each particular file system module of the plurality of file system modules and each particular file system module of the plurality of file system modules configured to manage a respective and distinct type of file system. 
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Nonaka (US 2006/0218207 A1), in view of Korn (US 2002/0169740 A1).
fully disclosed each and every features of amended claim 1 including the feature of interface a core to a plurality of file system modules ,the core providing common functionality utilized by each particular file system module of the plurality of file system modules and each particular file system module of the plurality of file system modules configured to manage a respective and distinct type of file system.
	Nonaka discloses storage system for converting  between different types of files. The storage system comprises an interface,  storage devices, a type identification module, and a data conversion module. The identification modules identify different types of files available on the storage system (see para.[0009] -para.[0010], para.[0043], and para.[0068]).
6.2	Thus, the rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 4, 7, 11, 15 – 18, 21, 23, 27 – 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2006/0218207 A1), in view of Korn (US 2002/0169740 A1).
As per claim 1, Nonaka (US 2006/0218207 A1) discloses,
A computer system comprising: a processor; and memory coupled to the processor and storing instructions that, when executed, cause the processor to: interface a core to a plurality of file system modules (para.[0009]; “storage system comprises a first interface, a storage device, a type identification module, and a data conversion module” and para.[0043]; “data conversion module 227 includes a module selection module 2271, a plurality of different types of file system modules”).
the core providing common functionality utilized by each particular file system module of the plurality of file system modules and each particular file system module of the plurality of file system modules configured to manage a respective and distinct type of file system (Fig.14 #S304; “IDENTIFIED ….. FILE SYSTEM TYPE SUPPORTED”, #306; “SELECT MODULES USED BY DATA CONVERSION MODULE”, and para.[0043]; “data conversion module 227 includes a module selection module 2271, a plurality of different types of file system modules”).
execute a file synchronization function, through the core and on a file-by-file basis, in relation to the respective files to push changes to the respective files to the persistent data storage (para.[0042]; “type identification module 226 identifies the type of file system program ……. backup module 228 backs up in file units the data stored in the storage device 300. The data migration module 229 migrates data stored in one storage area of the storage device 300 to another storage area, in file units”).
	Nonaka does not specifically discloses track, by the core and on a file-by-file basis, deltas holding changes for respective files stored in a file system in persistent data storage including a flash-like storage media and managed using a particular file system module of the plurality of file system modules; and reconstruct the file system, by the core using the deltas and an idempotent transaction record, independently of the on-media specification of the particular file system module supporting such reconstruction.
	However, Korn (US 2002/0169740 A1) in an analogous art discloses,
track, by the core and on a file-by-file basis, deltas holding changes for respective files stored in a file system in persistent data storage including a flash-like storage media and managed using a particular file system module of the plurality of file system modules (para.[0052]; “tokens associated with a delta file hold information about the particular version the unique bytes involved are held in. This enables restores and deletes to access only those delta files that are needed for the operation without having to scan through other delta files”). 
and reconstruct the file system, by the core using the deltas and an idempotent transaction record, independently of the on-media specification of the particular file system module supporting such reconstruction (para.[0031]; “constructing a merge structure M therefrom. A merge structure is a data file containing information from several delta files and is created by reading all delta files in a set in order …………if a reconstruction is required, at stage 30 the reconstructed updated data file is created from the data held in the merge structure” and  para.[0048]; “tokens are maintained in delta files in such a way that a restore operation only requires those delta files that hold unique bytes actually used in the version to be restored”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate merging of sequence of delta files of the system of Korn into file identification module of the system of Nonaka to merge sequence of delta files from plurality of different types of file to enable  conversion of delta file into appropriate block of file.

As per claim 2, the rejection of claim 1 is incorporated and further Nonaka (US 2006/0218207 A1) discloses,
wherein each of the plurality of separate file system modules utilizes no more than eight time lines of code than the core (Fig.16).  

As per claim 3, the rejection of claim 1 is incorporated and further Nonaka (US 2006/0218207 A1) discloses,
wherein the core interfaces each of the plurality of file system modules to one or more device drivers (para.[0063]; “Using the block access driver 425, the first computer 40 transfers the read request of block data associated with the logical block address of the logical unit, to the first controller 100 of the storage system 10. Using the input/output module 123, the first controller 100 identifies the physical block address corresponding to the logical block address of the logical unit”).  

As per claim 4, the rejection of claim 1 is incorporated and further Nonaka (US 2006/0218207 A1) discloses,
wherein the core interfaces each of the plurality of file system modules to one or more cryptographic modules (fig.16).  

As per claim 7, the rejection of claim 1 is incorporated and further Nonaka (US 2006/0218207 A1) discloses,
wherein the particular file system module is configured to manage a Hierarchical File System Plus file system (para.[0042]; “The type identification module 226 identifies the type of file system program”).  

As per claim 11, the rejection of claim 1 is incorporated and further Nonaka (US 2006/0218207 A1) discloses,
wherein each of the plurality of file system modules manage a Read/Write File System (para.[0042]; “The type identification module 226 identifies the type of file system program” and para.[0063]; “When file data is to be read, the application program 421 of the first computer 40 identifies a file to be read by means of a file identifier, and issues a read request with file identifier”).  

Claims 15 – 18, 21, and 23 are non-transitory machine readable medium claim corresponding to system claims 1 – 4, 7, and 11 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 –  4,  7, and 11 respectively above.

Claims 27 – 30, and 33 are method claim corresponding to system claims 1 – 4 and 7 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 4 and 7 respectively above.

8.	Claim 39 – 40, 42, 44 – 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2006/0218207 A1), in view of Korn (US 2002/0169740 A1), in view of Lee et al (US 2010/0125697 A1), and further in  view of Beckmann et al (US 2011/0107053 A1).
As per claim 39, the rejection of claim 1 is incorporated, Nonaka (US 2006/0218207 A1) and Korn (US 2002/0169740 A1) does not disclose wherein the instructions, when executed by the processor, further cause the computer system to: identify, using a file handle of a file, a rule for allocating storage space within the flash- like storage media for the file used to identify the rule, the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media.
 However, Lee et al (US 2010/0125697 A1) in an analogous art discloses,
wherein the instructions, when executed by the processor, further cause the computer system to: identify, using a file handle of a file, a rule for allocating storage space within the flash- like storage media for the file used to identify the rule (para.[0010]; “storage device includes a NAND flash, the unit of allocation may be selected as one of a page or a block” and para.[0045]; “computing device 101 may specify the unit of allocation according to a file extension information (e.g., TXT, JPG, or MP3, which is a suffix of a computer file for indicating a file type) of a file to be written in the storage”).
 the rule for allocating storage space within the flash-like storage media for the file used to identify the rule indicating a type of storage within the flash-like storage media that is expected to be consumed by the file when stored in the flash-like storage media (para.[0052]; “if the storage 102 is a NAND flash and the result of analyzing the file extension of a file to be written indicates that the unit of allocation is a block, the storage management unit 202 may allocate portions of the storage 102 in units of blocks, and write a file contiguously on a corresponding block” and para.[0053]; “allocation is executed in consideration of statistical correlation between the file extension and the size of a corresponding file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Nonaka And Korn to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.
	Neither Nonaka (US 2006/0218207 A1) nor Korn (US 2002/0169740 A1) nor Lee et al (US 2010/0125697 A1) specifically disclose a grow value for establishing an expected grow size of the file relative to the current size of the file, and a separate boundary value for enforcing a boundary on the expected grow size; and allocate storage space within the flash-like storage media for the file based on the rule.
	However, Beckmann et al (US 2011/0107053 A1) in an analogous art discloses,
a grow value for establishing an expected grow size of the file relative to the current size of the file, and a separate boundary value for enforcing a boundary on the expected grow size; and allocate storage space within the flash-like storage media for the file based on the rule (Fig.2 #204; “Identify an attribute pattern associated with file”; Fig.2 #206; “Compute a future size of the file based on the attribute pattern”, and Fig.2 # 208; “Cause allocation of storage memory space for storage of the file based on the future size”, para.[0025]; “attribute pattern (102) based on file sizes includes data indicating size ranges ……attribute pattern (102) of expected increase includes data defining a range of 10 percent to 25 percent from the time of creation”, and para.[0026]; “attribute pattern (102) includes data indicating a maximum file size of a set of files with a particular attribute. The attribute pattern (102) may also include data indicating the average time period for a file to reach a maximum file size after creation of the file”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate allocation of storage space based on future size of the system of Beckmann into the teaching of Nonaka, Korn, and Lee for compact storage of the data and reduction of future problem that may arise if file size grow bigger than the previously allocation space.

As per claim 40, the rejection of claim 39 is incorporated and further Lee et al (US 2010/0125697 A1) discloses,
wherein the rule comprises at least one of an audio rule, a video rule, a database rule, or an executable rule (para.[0056]; “file extension information 302 may be composed of letters such as jpg, txt, and mp3, which are a suffix to a file to indicate a type of the file”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Nonaka, Korn, and Beckmann to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.

As per claim 42, the rejection of claim 39 is incorporated and further Lee et al (US 2010/0125697 A1) discloses,
wherein the instructions that cause the processor to the allocate storage space based on the rule further include instructions that cause the processor to group similar sized requests for storage space in a same region of the persistent data storage device based on the rule (para.[0075]; “files with the same file extension generally have similar sizes, the approximate sizes of files may be estimated based upon the file extension information. The allocation unit of the storage is specified according to the estimated file size ……… if the storage is a NAND flash, a relatively small file may be allocated with a portion of the storage in units of pages and a file with a relatively large file may be allocated with a portion in units of blocks. For another example, if the storage is a hard disk, tracks are allocated with respect to the size of a file”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Lee into the combine teaching of Nonaka, Korn, and Beckmann to provide a table for storing an allocation and management unit that includes information for storing the file on the storage device according to a file extension of the file for allowing the file to be stored according the type of storage to be used, thereby providing an easy access to the file.


Claims 44 – 45 are method claim corresponding to system claims 39 – 40 respectively, and rejected under the same reason set forth in connection to the rejection of claims 39 - 40 respectively above.

As per claim 48, the rejection of claim 39 is incorporated and further Beckmann et al (US 2011/0107053 A1) discloses,
wherein the boundary value enforces a lower boundary on the expected grow size (para.[0040]; “future size of the file may correspond to an estimate of the size of the file after a specified number of modifications, after a specified period of time, a maximum size the file may grow to”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate allocation of storage space based on future size of the system of Beckmann into the teaching of Nonaka, Korn, and Lee for compact storage of the data and reduction of future problem that may arise if file size grow bigger than the previously allocation space.

9.	Claims 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 2006/0218207 A1), in view of Korn (US 2002/0169740 A1), in view of Lee et al (US 2010/0125697 A1), in  view of Beckmann et al (US 2011/0107053 A1), and further in view of Zhou et al (CN 105224308 A).
As per claim 41, the rejection of claim 39 is incorporated, Nonaka (US 2006/0218207 A1), Korn (US 2002/0169740 A1), Lee et al (US 2010/0125697 A1), and  Beckmann et al (US 2011/0107053 A1) does not disclose wherein the file handle comprises at least one of an mp3 file handle, an ace file handle, an mp4 file handle, or an sql file handle.  
	However, Zhou et al (CN 105224308 A) in an analogous art discloses,
wherein the file handle comprises at least one of an mp3 file handle, an ace file handle, an mp4 file handle, or an sql file handle (pg.7 line 24; “File handle corresponding to each media file is obtained according to media file tabular” and pg.8 lines 11 - 13; “file handle sending acquisition appointment media file type to MTP equipment obtain.Mention above, described media file format comprises " AVI ", " MOV ", " MP3 ", " MPEG ", " DIB " etc. In once command, send the instruction of the file handle acquisition obtaining a kind of media file type to MTP equipment, the file handle such as sending " MP3 " obtains instruction”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Zhou into the combine teaching of Nonaka, Korn, Lee, and Beckmann to control transferring of data file from storage by simplify access to the file thereby reducing resource consume by the system during access request.

Claim 46 is a method claim corresponding to system claim 41, and rejected under the same reason set forth in connection to the rejection of claim 41 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



11/15/2022